United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2465
                       ___________________________

                       Robyn G. Edwards; Mikki Adams

                                    Plaintiffs - Appellants

                                        v.

Gene Salter Properties, Inc.; Salter Construction Inc.; Brittany Pringle, Employee

                                Defendants - Appellees
                       ___________________________

                               No. 19-2593
                       ___________________________

                       Robyn G. Edwards; Mikki Adams

                                     Plaintiffs - Appellees

                                        v.

                           Gene Salter Properties, Inc.

                                    Defendant - Appellant

              Salter Construction Inc.; Brittany Pringle, Employee

                                        Defendants
                                 ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________
                           Submitted: October 22, 2020
                              Filed: November 2, 2020
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, BENTON and KOBES, Circuit Judges.
                              ____________

PER CURIAM.

       Robyn Edwards and Mikki Adams appeal the district court’s 1 damages award
following a bench trial in their discrimination action against Gene Salter Properties
(GSP) arising under the Fair Housing Act (FHA), 42 U.S.C. § 3604(f) (it is unlawful
to discriminate in rental of dwelling because of renter’s handicap; discrimination
includes refusal to make reasonable accommodations in policies to afford equal
opportunity to use and enjoy dwelling).2 Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

      This court concludes there is no merit to appellants’ arguments that greater
damages are warranted because the course of litigation was distressing, or because
GSP did not pay their costs. See Knussman v. Maryland, 272 F.3d 625, 642 (4th
Cir. 2001) (litigation-induced distress is not compensable element of damages);
Taxpayers for the Animas-La Plata Referendum v. Animas-La Plata Water
Conservancy Dist., 739 F.2d 1472, 1480 (10th Cir. 1984) (legal costs generally are


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
      2
       Pringle and Salter Construction Inc. are nominal appellees, as this court
previously upheld the grant of summary judgment in their favor. See Edwards v.
Gene Salter Props., 739 Fed. Appx. 357, 359 (8th Cir. 2018) (unpublished per
curiam); Specialty Mills, Inc. v. Citizens State Bank, 51 F.3d 770, 771 n.1 (8th Cir.
1995) (treating party that had not participated in appeal and had no stake in outcome
as nominal appellee).


                                        -2-
not considered damages, as they are not consequence of tort sued upon). Upon
review of the trial transcript, this court finds no abuse of discretion in the district
court’s denial of punitive damages. See Kolstad v. Am. Dental Ass’n, 527 U.S. 526,
535-37 (1999) (punitive damages are appropriate in civil rights action when
defendant’s conduct is motivated by evil intent, or involves reckless or callous
indifference to federally protected rights of others; those who believe discriminatory
action is lawful, such as when underlying theory of discrimination is novel, are not
liable for punitive damages); EEOC v. Flambeau, Inc., 846 F.3d 941, 947 (7th Cir.
2017) (in finding punitive damages were unavailable because plaintiff’s theory of
discrimination was novel at relevant time, court noted that cases raising similar
question could be “counted on one hand”); cf. United States v. Space Hunters, Inc.,
429 F.3d 416, 428 (2d Cir. 2005) (consideration of punitive damages was
appropriate where defendant’s “evil motive” could be inferred from threats to
disabled tenant, and defendant had history of FHA violations such that punitive
damages could deter resumption of previous practices).

        As for GSP’s cross-appeal, this court affirms the district court’s finding of
liability, as the law-of-the-case doctrine precludes GSP’s argument that it did not
need to accommodate Edwards and Adams because they could have obtained a co-
signer to rent an apartment. See Edwards, 739 Fed. Appx. at 358 (allowing co-signer
was not substitute for accommodating plaintiffs, because this option placed
additional burden on disabled applicant rather than leveling playing field); Yankton
Sioux Tribe v. Podhradsky, 606 F.3d 994, 1004 (8th Cir. 2010) (under law-of-the-
case doctrine, when court decides upon rule of law, that decision continues to govern
same issues in subsequent stages of same case).

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -3-